    Case 1:20-cr-00073-TSE Document 6 Filed 06/26/20 Page 1 of 1 PageID# 9




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                                                                                         _tNOPEN^mnRT
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division                                  i - G 2020

UNITED STATES OF AMERICA


                                                     Criminal No. 1:20-cr-73


THOMAS RICHARD GALLAWAY,                             The Hon. T.S. Ellis, III

       Defendant.


                                 CRIMINAL INFORMATION


                                          COUNT ONE


       THE UNITED STATES ATTORNEY CHARGES THAT:


       Between in and around September 2015 and continuing through in and around April

2016, in Fairfax County, Virginia, vrithin the Eastern District of Virginia and elsewhere, the

defendant, THOMAS RICHARD GALLAWAY,did unlawfully, knowingly, and intentionally

combine, conspire, confederate, and agree with Jimmy Oliver Zeigler II, Kimberly Roxann

Braun, Kallie Ann Sack, and other persons, both known and unknown,to unlawfully, knowingly,

and intentionally distribute fifty grams or more of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1).

       (In violation of Title 21, United States Code, Section 846)


                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney



                                                     Carina A. cuenar
                                                     Assistant United States Attorney
